Citation Nr: 0738679	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  03-27 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for atopic eczema.

2.  Entitlement to a disability rating in excess of 10 
percent for residuals, shrapnel wound, medial side right 
foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.  

The veteran's claim to reopen for service connection for 
atopic eczema is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a shrapnel 
wound to the medial side of the right foot are not productive 
of a scar with underlying soft tissue damage; that causes 
limited motion of the right foot; or that exceeds an area of 
12 square inches (77 sq. cms.).  

2.  The disability at issue is not productive of a moderately 
severe foot impairment.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for residuals of a shrapnel wound to the medial side of the 
right foot are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, 
Diagnostic Codes 5284, 7801 through 7805 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran on 
his claim for an increased rating for service-connected 
residuals of a shall fragment wound to the right foot in June 
2004, prior to the initial AOJ decision on his claim.  This 
notice fully complied with the Pelegrini II elements set 
forth above.
 
The Board notes that the veteran has not been provided notice 
that an effective date for the award of benefits will be 
assigned if an increased rating is awarded, as required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
given the denial hereafter of the veteran's claim, any 
questions as to an effective date are moot.  Thus the Board 
finds that the veteran has not been prejudiced by VA's 
failure to provide notice on this element of his claim.

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He was told it was his responsibility to support 
the claim with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran identified or submitted evidence in 
connection with his claim, which indicates he knew of the 
need to provide VA with information and evidence to support 
his claim.  VA has, therefore, fulfilled its "duty to 
notify" the veteran. 
  
With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
outpatient records are in the file for treatment from March 
1984 through July 2006.  The veteran did not identify any 
private medical treatment records related to his claim.  The 
veteran was notified in the rating decision, Statement of the 
Case and Supplemental Statement of the Case of what evidence 
the RO had obtained and considered in rendering its 
decisions.  He has not identified any additional evidence.  
VA is only required to make reasonable efforts to obtain 
relevant records that the veteran has adequately identified 
to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examinations on his claim for an increased rating 
of the service-connected right foot disability in September 
2004 and October 2006.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2007).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2007), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2007).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).  

The veteran's residuals of a shrapnel wound to the medial 
side of the right foot has been evaluated as 10 percent 
disabling under Diagnostic Code 7804 for a scar that is 
painful on examination.

Diagnostic Codes 7802 through 7804 do not provide a higher 
rating than 10 percent.  Thus, evaluation under these 
Diagnostic Codes is not warranted.

Diagnostic Code 7801 provides that scars, other than on the 
head, face, or neck, that are deep or that cause limited 
motion warrant a 20 percent rating if the area or areas 
exceed 12 square inches (77 sq. cm).  A 30 percent disability 
rating is warranted if the area or areas covered exceed 72 
square inches (465 sq. cm.).  A maximum 40 percent disability 
rating is warranted if the area or areas covered exceed 144 
square inches (929 sq. cm.).  38 C.F.R.  § 4.118, Diagnostic 
Code 7801 (2007).  A deep scar is one associated with 
underlying soft tissue damage.  Id. at Note (2).  Scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, will 
be separately rated.  Id. at Note (1).

Diagnostic Code 7805 provides for evaluating scars on the 
basis of limitation of function of the affected part.  The 
veteran's scar is on his right foot.  Thus, any limitation of 
function would be evaluated using Diagnostic Code 5284.  
Under this diagnostic code, foot injuries warrant a 10 
percent rating if moderate, a 20 percent rating if moderately 
severe, and a 30 percent rating if severe.  Actual loss of 
use of the foot warrants a 40 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5284 (2007).  The words "moderate," 
"moderately severe," and "severe" are not defined in 
Diagnostic Code 5284.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decision is "equitable and just."  38 C.F.R. § 
4.6 (2007).  

Medical evidence in the claims file relating to the veteran's 
right foot includes VA treatment records and VA examinations 
conducted in September 2004 and October 2006.  A review of 
the VA treatment records shows the veteran has received no 
treatment for the residuals of the shrapnel wound to the 
medial side of his right foot.  However a July 1999 treatment 
note indicates the veteran complained of pain in the right 
great toe and there was swelling of that toe.  X-rays taken 
showed early minimal degenerative joint disease changes of 
the first metatarsophalangeal joint and tiny metallic foreign 
bodies over the first cuneiform bone.  Again in March 2002, 
the veteran reported during an admission interview for an 
inpatient substance rehabilitation program that he has a 
chronic toe and skin disease.  He complained of pain in the 
right great toe, and the assessment was that this was most 
likely psoriatic arthritis but gouty arthritis could not be 
ruled out.  

The only treatment note referencing the veteran's service-
connected shrapnel wound of the right foot is from February 
2004.  This treatment note is related to the veteran's 
admission assessment into one of the domiciliary programs at 
the North Little Rock facility.  The veteran reported medical 
problems unrelated to his substance abuse to include foot 
pain secondary to shrapnel wounds and degenerative joint 
disease.  The veteran's general appearance was well developed 
obese and in no acute distress, with movement of all 
extremities and ambulatory without difficulty.  His lower 
extremities had normal range of motion and were without edema 
or deformities.

The veteran underwent a VA examination on September 2004 in 
relation to this claim.  He reported occasional swelling of 
the right ankle and some discomfort in the medial and 
anterior aspect of his right foot.  On examination, however, 
the examiner was unable to actually identify the scar itself, 
although the veteran indicated it is on the medial side of 
the foot just below the medial malleolus.  The examiner noted 
that there is no deformity or loss of tissue or function 
related to the scar.  The diagnosis was shrapnel wound to the 
right foot without increased disability due to fatigue, 
weakness or repetitive activity.

Because the veteran has alleged that he has degenerative 
joint disease of the right foot related to the service-
connected shrapnel wound, a second VA examination was 
conducted in October 2006.  The veteran reported having been 
hit by mortar shrapnel in the right foot in service, was 
hospitalized, and got out of service after that injury.  
Since then he worked at the Pine Bluff Arsenal, and currently 
works as a custodian.  He denied missing any work due to his 
shrapnel injury.  The examination report also indicates that 
the veteran has a long-term history of maceration between his 
toes that is treated with intermittent gauze pads and 
antibiotics topically and by mouth when needed.  He reported 
his discomfort in both feet is pretty much equal, the right 
no worse than the left, and it is located at the first 
metatarsophalangeal joint of both feet.  

On physical examination, the veteran walked with a normal 
gait including heel and toe and was able to do a full squat.  
He had pronated feet, with low arches, which were preserved.  
There was a traumatic scar on the medial aspect of his right 
foot where the shrapnel entered.  This was nontender without 
palpable mass underneath it.  There was mild tenderness at 
the first metatarsophalangeal joints of both feet, and pain 
at the extremes of motion there.  Otherwise his feet were 
nontender.  X-rays revealed first metatarsophalangeal 
degenerative arthritis with narrowing and sclerosis, and four 
small metallic fragments which overlie the medial cuneiform 
and over to the medial side of the foot.  On lateral views, 
there was a fairly flat foot posture seen with some 
degenerative changes in the mid foot at the talonavicular 
joint and at the first metatarsophalangeal joint.  The 
metallic fragments were seen again overlying the cuneiform 
area.

The examiner's diagnosis was history of shrapnel injury to 
the right foot medially that was asymptomatic at the time of 
examination.  The examiner also diagnosed the veteran to have 
pronated feet with preserved arches; first 
metatarsophalangeal degenerative arthritis that was 
symptomatic; and chronic dermatitis of both feet.  The 
examiner commented that the veteran does not have weakness, 
instability or tenderness in the area of his shrapnel injury.  
Thus, the examiner stated that the veteran does not have 
symptoms involving the area where the shrapnel entered.  He 
did have fatigability, but the examiner indicated that this 
is not due to his service-connected injury.  He stated that 
the July 1999 treatment record was reviewed and does not 
apply to this current problem.  In the examiner's opinion, 
there is no orthopedic impairment of the right foot due to 
the veteran's shrapnel wound.

After considering all the evidence of record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a disability rating in excess of 10 
percent for service-connected residuals of the shrapnel wound 
to the medial side of the right foot.  The evidence fails to 
show that the scar on the medial aspect of the veteran's 
right foot is associated with underlying soft tissue damage 
or causes limited motion and covers an area exceeding 12 
square inches (77 sq. cm.).  Nor does the evidence show that 
the veteran's shrapnel wound residuals impair the function of 
the right foot such that it is consistent with a moderately 
severe foot injury.  Rather the evidence shows that the 
veteran's main problems with his right foot are atopic 
eczema/dermatitis and degenerative arthritis of the first 
metatarsophalangeal joint that is related to the pronation of 
the right foot.  Furthermore the medical evidence fails to 
show any orthopedic impairment of the right foot due to the 
veteran's shrapnel wound.

Thus the Board finds that a disability rating in excess of 10 
percent is not warranted.  The preponderance of the evidence 
being against the veteran's claim, the benefit of the doubt 
doctrine is not applicable.  Consequently, the veteran's 
claim must be denied.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for residuals, shrapnel wound, medial side right foot is 
denied.

REMAND

The veteran's claim was previously before the Board in March 
2006.  At that time, the Board remanded the veteran's claim 
to reopen for service connection for atopic eczema for 
additional development.  In its instructions, the Board 
instructed the Appeals Management Center (AMC) to take any 
action necessary to ensure that VA's duties to assist and 
notify the veteran were accomplished.

In December 2006, the AMC sent the veteran notice relating to 
his claim to reopen for service connection for atopic eczema 
advising him for the first time that he must submit new and 
material evidence in order to reopen his claim.  However, 
this notice provided the wrong standard of what is considered 
new and material evidence.

The standard for new and material evidence was amended 
effective August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 
2001).  Thus, the law in effect when the veteran's claim was 
filed is applicable.  In the present case, the veteran 
submitted his claim to reopen in March 1999.  Therefore, the 
relevant law is the law that was in effect prior to the 
amendment effective August 29, 2001.  That standard is as 
follows.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  New and 
material evidence means evidence not previously submitted to 
agency decision-makers which bears directly and substantially 
upon the specific matter under consideration that is neither 
cumulative nor redundant and, which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

Accordingly, this case is REMANDED for the following:

1.  Provide the veteran with notice that is 
compliant with the current notice 
requirements related to claims to reopen, 
including the additional requirements 
established by Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  Such notice should provide 
veteran with the appropriate standard for 
the submission of new and material evidence 
applicable to the veteran's claim (i.e., 
pre-August 29, 2001 standard as set forth in 
the body of this remand).

2.  Then, after a reasonable period of time 
has been given to permit the veteran to 
respond and submit any additional evidence 
in support of his claim, readjudicate the 
veteran's claim to reopen for atopic 
dermatitis.  If such action does not resolve 
the claim, a Supplemental Statement of the 
Case should be issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned to 
this Board for further appellate review, if 
in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


